DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the limitation “a first lattice pattern and a second lattice pattern” renders the claim indefinite because its unclear whether the first and second lattice pattern is included in the more than one lattice pattern or if these are separate lattice patterns. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14, and 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murugappan et al. US 2020/0309028 hereinafter “Muru”.
Regarding claim 1, Muru discloses a compressible aerospace vehicle part, an acoustic liner, see title, comprising: a solid portion 210 comprising a first polymer material, see para. [0049], stating that the support lattice portion 210 may be formed of an elastomeric polymer, i.e. a polymer ; and a compressible portion 208, 200 comprising a lattice structure adjacent to the solid portion, the portion 208 has a reticulation pattern [0006] and the portion 200 has a honeycomb portion, each of which are interpreted as lattices which is a regular repeating three dimension pattern; the compressibility is a characteristic of the material of which its made, the compressible portion comprising a second polymer material that is an elastomeric polymer, see para. [0046], the layer 208 may be formed of a elastomeric material; see para. [0090] the acoustic core 200 may be formed of elastomeric polymers, wherein the lattice structure is configured to provide for increased elastic deformation of the compressible part under compressive stress compared to the same compressible part made completely of the elastomeric polymer in solid form, the increased elastic deformation is an inherent characteristic of the material when formed as described, and wherein the lattice structure comprises more than one lattice pattern, the first pattern is in 208 and the second pattern is in 206. The Examiner further places the Applicant on notice that as broadly claimed, the first polymer layer may be element 208 and the elastomeric layers may be 210, 200.
Regarding claim 2, Muru discloses the compressible part is a pad. The component forms the portion of a wall similar to that of the Applicant’s own compressible part and is therefore interpreted as a pad. 
Regarding claim 3, Muru discloses the first polymer and the second polymer are all elastomeric polymers and therefore an ordinary skilled worker would understand that Muru at least discloses the same material may be used. See paras. [0046]; [0049]; [0090]. 
Regarding claim 4, Muru discloses the compressible part has a length dimension a height dimension and a width dimension, see fig. 1, the compressible portion extends for 10 to 95% of the height dimension of the compressible part. Muru discloses the geometries of the layers of the acoustic panel, see para. [0107] the thickness of the height is 5-10000 micrometers; [0047] the reticulate membrane is .1-2mm, where in combination with fig. 2d, an ordinary skilled worker would understand that the compressible portion may extend for 10-95% of the total height. 
Regarding claim 5, Muru discloses the compressible portion extend for 100% of both the length and width dimensions of the compressible part. The remaining portion of the part aside from the compressible portion serves as a support for the structure. 

    PNG
    media_image1.png
    684
    712
    media_image1.png
    Greyscale

Regarding claim 7, Muru discloses the compressible portion has a first width edge and a second width edge opposing the first width edge. The first and the second width edge being curved. As shown above, the width edges are curved because the component is a liner for an annular structure. 
Regarding claims 8, 10, 11, and 12, Muru discloses the elastomeric material may be polyurethane, see para. [0091], where the limitations drawn to claims 8 and 10-12 are characteristics of the material chosen. The Applicant identifies polyurethane as a material that comprises these characteristics. Specially regarding claim 10, Muru discloses the polyurethane and polyethylene, see paras. [0091]-[0092].  
Regarding claim 9, referring to claim 4, Muru discloses the relative dimensions of the liner components. Notably Muru discloses that the acoustic core may comprise between about 5-10 mm, the reticulate membrane is about .2-2 mm and a support layer forming a relative dimension similar to that of the acoustic core and reticulate membrane. Thus, give the range of thickness disclosed, an ordinary skilled worker would readily understand that the compressible portion would comprise between 10 to 90% by volume of the compressible part. The three layers extend continuously about the annular inlet. 
Regarding claim 14, Muru discloses the apparatus disclosed may be at least partially printed, i.e. a three dimensional printing technique. See for example para. [0096]. 
Regarding claim 23, referring to claim 1 above, Muru discloses all structurally claimed elements as discussed in claim 1 and further discloses that the elements are made by three dimensional printing, i.e. additive manufacturing. See Muru para. [0096] stating that the acoustic liner 100 may be made by any suitable additive manufacturing technology. 
Regarding claim 24, referring to claim 23 above, Muru identifies fused deposition modelling as a suitable printing process. Id. 
Regarding claim 25, referring to claims 3, 23, 24, Muru discloses the same materials may be used, see claim 3, where the acoustic liner 100 may be formed by any of the suitable printing processes enumerated in para. [0096]. Thus an ordinary skilled worker would understand that when a single additive manufacturing process is chosen, the entire structure is printed in a single process. 
Regarding claim 26, Muru discloses the claimed lattice structure having a set compressibility, the set compressibility is interpreted as the desired compressibility which must be determined prior to manufacture.
Regarding claim 27, Muru discloses a first lattice pattern is offset from a second lattice pattern at a 90 degree offset. Referring to fig. 2A, the honeycomb cells forming the lattice in the core 200 are facing the end face of the lattice structure of 208 where the lattice of 208 forms a pattern when viewing the cross section of the layer as shown in fig. 2A, thus, the lattice pattern viewed in the cross section is offset 90 degrees from the pattern in the core 200. This is consistent with the Applicant’s use of the term offset. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muru.
Regarding claim 6, Muru discloses all elements except for expressly stating that the height dimension ranges from 2 inches to 4 inches, the length ranges from 1 inch to 4 inches, and the width ranges from 0.5 inch to 1.5 inches.
However, Muru discloses panels which are sized to fit in a gas turbine engine. Muru teaches a method of forming parts from various materials including polyurethane where the dimensions of the part is dependent on the application. Thus, an ordinary skilled worker would have found it obvious to provide the claimed dimensions based on the part desired to be manufactured as part of an obvious change in size/proportion. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 1, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breakwell et al. US 2004/0161339 in view of Muru.
Regarding claim 15, Breakwell discloses a gas turbine engine nose cone having a polymer component 80 that comprises polyurethane and a retaining element including element 90 that retains the nose cone assembly. Breakwell is not relied upon to teach the details of the compressible part but rather that the nose cone can comprise of polymer materials. 
Muru teaches the compressible part as discussed in claim 1 above. The solid wall portions of Muru are interpreted as the outer cover when installed into the apparatus of Breakwell, i.e. 210, 208. 
	It would have been obvious to provide a panel in the nose cone of Breakwell substituting the polyurethane component with the compressible part of Muru in order to provide a liner system having enhanced acoustic absorption and reduced drag characteristics. See Muru para. [0001].  
Regarding claim 17, Breakwell, in view of Muru, discloses the first polymer material and the second polymer material are the same elastomeric polymer. See claim 3.
Specially regarding claims 1 and 13, claim 15 comprises the limitations of claim 1 entirely and therefore renders claim 1 obvious where claim 15 further discloses that the aerospace component is an inlet plug. Muru, as applied in claim 1, shows the apparatus is an inlet shroud but the limitation is addressed in claim 15 above. 

Claim 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breakwell et al. US 2004/0161339 in view of Muru and Oggero US 2017/0107906.
Regarding claim 18, Breakwell, discloses a compression fit system, comprising a compressible part and a receptacle for receiving the compressible part as discussed in claim 15 above. 
Muru discloses the details of the compressible part where the obviousness of the combination is discussed in claim 15 above. 
Oggero teaches the nose cone should be sized such that the nose is press fit to optimize sealing. See para. [0069]. Thus, the receptacle holding the panels disclosed by Muru in the nose of Breakwell, should be sized so that the compressible part is insertable in the receptacle and maintainable therein by a friction fit. 
It would have been obvious to an ordinary skilled worker to provide a press fit in the nose components of Breakwell, in view of Muru, as taught by Oggero, in order to optimize sealing of the components therein. Id. 
Regarding claims 19-21, Breakwell, in view of Muru and Oggero, discloses a cover, see claim 15, attached to the compressible part, the receptacle is in an inlet positioned on an aerospace vehicle, i.e. the nose of the gas turbine, and the first and second polymers are the same elastomeric polymer, see claim 3 above.  
	Regarding claim 22, the existence of the apparatus of Breakwell, in view of Muru and Oggero, would require the compressible part of claim 18 to be inserted into the receptacle and maintaining the compressible part in the receptacle by a friction fit. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breakwell in view of Muru in further view of Suciu et al. US 2013/0259687.
Regarding claim 16, Breakwell, in view of Muru, discloses all elements except that the inlet plug is a secondary heat exchanger inlet plug for an aerospace vehicle. Breakwell only shows that the plug is an inlet plug for an aerospace vehicle.
Suciu teaches a heat exchanger 100 is provided in the nose cone/inlet plug of a gas turbine engine to add thermal energy to inhibit ice formation on the inlet structure. See para. [0061]. The heat exchanger is interpreted as a secondary heat exchanger inlet plug. 
It would have been obvious to an ordinary skilled worker to provide a heat exchanger in the inlet plug of Breakwell, in view of Muru, as taught by Suciu, in order to provide a means to inhibit icing and to cool the lubricant of the engine. Id. 
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the outset, the Examiner notes that the Applicant’s amendment is not consistent with the discussion in the interview of 6/30/2022. The amendment to the preamble requiring a compressible aerospace vehicle part does not appears to meaningfully limit the claims since 1) an aerospace vehicle part is a broad set of components, where the Examiner reminds the Applicant that components such as sinks, belts, chairs, etc. often appear in “aerospace vehicles” and 2) the nature of the amendment in the preamble does not appear to impart structural requirements in to the claim beyond that of structure that is capable of use in an aerospace vehicle part. Such an amendment does not appear to be consistent with the discussion in the interview. 
Additionally, the Examiner notes the new prior art of record which are polymeric/elastomeric acoustic liner components for the inlet of a gas turbine which are translatable to inlet plugs. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741